Citation Nr: 0614476	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  00-06 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a sinus disorder. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May 1981 to May 1984, 
with additional unverified reserve service from 1984 to 1995.

The case comes before the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for a sinus 
condition. 

The Board remanded the case in July 2002 and February 2004.  
The veteran testified at a Travel Board hearing at the RO in 
March 2006 before the undersigned Veterans Law Judge, who is 
responsible for making the final determination in this case.  
A transcript of that hearing has been associated with the 
claims file. 

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that he has a sinus disorder related to 
allergies he incurred while on active duty.  Unfortunately, 
the Board finds that additional development is necessary 
before the Board can adjudicate this claim. 

The record suggests that additional VA medical records may 
exist which have not been associated with the claims file.  
In correspondence submitted in April 2006, the veteran 
indicated that he was treated at Dorn VA Medical Center in 
March 2006.  He then requested that VA obtain these records.  
Thus, the RO should obtain these records.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also, Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable error."

The Board also finds that a medical opinion is required to 
determine whether the veteran's sinus condition is related to 
service.  The veteran's service medical records show that he 
was seen on numerous occasions for sinus congestion and 
drainage related to a viral syndrome and/or upper respiratory 
infections.  An October 1982 entry also noted that the 
veteran's symptoms were due to an allergic reaction due to 
air conditioning.  Evidence developed after service also 
shows continued treatment for sinusitis.  

The veteran was afforded a VA examination in October 2004 to 
determine the nature and etiology of his sinus problems.  The 
examiner did not answer the question concerning the etiology 
of the veteran's sinus problems because he found that there 
was no evidence of acute or chronic nose or sinus disease at 
the time of the examination.  However, the Board notes that 
the veteran was treated for sinusitis in July 2004, just 
three months prior to the examination, and was recently 
treated for an upper respiratory tract infection involving 
sinusitis and bronchitis.  It thus appears that the veteran's 
sinus condition was not active at the time of the October 
2004 VA examination.  Therefore, a remand is required to 
obtain a medical opinion concerning the etiology of the 
veteran's sinus condition in light of the other medical 
evidence of record.  

Finally, the veteran has submitted additional relevant 
evidence since the most recent supplemental statement of the 
case was issued in April 2005.  The newly submitted evidence 
includes an August 2005 treatment record from Clemson Health 
Center showing treatment for an upper respiratory tract 
infection involving sinusitis and bronchitis.  Since the 
veteran did not submit a wavier of initial RO consideration, 
and this case must be remanded for the reasons outlined 
above, the RO should readjudicate the veteran's claim based 
on the newly submitted evidence.  See 38 C.F.R. § 19.31 
(2005); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the William 
Jennings Bryan Dorn VA Medical Center and 
obtain all outstanding records of 
treatment pertaining to the veteran from 
2004 to the present.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  Thereafter, the veteran's claims file 
should be reviewed by the VA examiner who 
examined the veteran in October 2004.  If 
this examiner is unavailable, the claims 
file should be referred to another 
appropriate examiner.  Following this 
review, the examiner should state whether 
it is at least as likely as not that the 
veteran has a chronic sinus disorder that 
is related to service.  The examiner is 
asked to make specific reference to the 
veteran's service medical records, which 
document complaints of sinus congestion 
and drainage, as well as diagnoses of 
viral syndrome and upper respiratory 
infections, and post-service medical 
records documenting treatment for 
sinusitis.  A complete rationale should 
be given for all opinions and conclusions 
expressed.

3.  The RO should then review the 
examination report to ensure that it 
complies with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
addresses the additional evidence 
associated with the claims file.  The 
veteran should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence 
and to afford the veteran due process of law.  The Board does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





